                                Case:20-03322-jwb                Doc #:1 Filed: 10/29/2020                    Page 1 of 40
                                                                                                                                                 10/29/20 3:01PM




Fill in this information to identify your case:

United States Bankruptcy Court for the:

WESTERN DISTRICT OF MICHIGAN

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                             04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Authentiki, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  58 Ionia Ave. SW                                                7045 Austhof Woods Dr SE
                                  Grand Rapids, MI 49503                                          Alto, MI 49302
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Kent                                                            Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                page 1
                                  Case:20-03322-jwb                 Doc #:1 Filed: 10/29/2020                        Page 2 of 40
                                                                                                                                                    10/29/20 3:01PM

Debtor    Authentiki, LLC                                                                              Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.
                                                                 debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor     See Attachment                                                 Relationship
                                                  District                                When                              Case number, if known


Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                                Case:20-03322-jwb                  Doc #:1 Filed: 10/29/2020                      Page 3 of 40
                                                                                                                                                          10/29/20 3:01PM

Debtor   Authentiki, LLC                                                                            Case number (if known)
         Name



11. Why is the case filed in     Check all that apply:
    this district?
                                          Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                          preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                          A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or           No
    have possession of any
    real property or personal                 Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                     Yes.
    property that needs
    immediate attention?                      Why does the property need immediate attention? (Check all that apply.)
                                                 It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                What is the hazard?
                                                 It needs to be physically secured or protected from the weather.
                                                 It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                 Other
                                              Where is the property?
                                                                               Number, Street, City, State & ZIP Code
                                              Is the property insured?
                                                 No
                                                 Yes.    Insurance agency
                                                         Contact name
                                                         Phone



         Statistical and administrative information

13. Debtor's estimation of       .         Check one:
    available funds
                                              Funds will be available for distribution to unsecured creditors.
                                              After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of              1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                         5001-10,000                                 50,001-100,000
                                     50-99
                                     100-199                                          10,001-25,000                               More than100,000
                                     200-999

15. Estimated Assets                 $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                     $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                     $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                     $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities            $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                     $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                     $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                     $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                       page 3
                                Case:20-03322-jwb                Doc #:1 Filed: 10/29/2020                       Page 4 of 40
                                                                                                                                                    10/29/20 3:01PM

Debtor    Authentiki, LLC                                                                          Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      October 29, 2020
                                                  MM / DD / YYYY


                             X   /s/ Mark A. Sellers, III                                                 Mark A. Sellers, III
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Authorized and Managing Member




18. Signature of attorney    X   /s/ Joseph K. Grekin                                                      Date October 29, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Joseph K. Grekin P52165
                                 Printed name

                                 Schafer and Weiner, PLLC
                                 Firm name

                                 40950 Woodward Ave., Ste. 100
                                 Bloomfield Hills, MI 48304
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (248) 540-3340                Email address      jgrekin@schaferandweiner.com

                                 P52165 MI
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                                  Case:20-03322-jwb            Doc #:1 Filed: 10/29/2020                   Page 5 of 40
                                                                                                                                             10/29/20 3:01PM

Debtor     Authentiki, LLC                                                                  Case number (if known)
           Name




Fill in this information to identify your case:

United States Bankruptcy Court for the:

WESTERN DISTRICT OF MICHIGAN

Case number (if known)                                                   Chapter      11
                                                                                                                          Check if this an
                                                                                                                          amended filing




                                                       FORM 201. VOLUNTARY PETITION

                                                    Pending Bankruptcy Cases Attachment



Debtor     Barfly Ventures, LLC, et al.                                            Relationship to you               Affiliates
District   Western District of Michigan               When     6/03/20             Case number, if known             20-01947 (joint admin.)
Debtor     Mark A. Sellers, III                                                    Relationship to you               Majority Member
District   Western District of Michigan               When     8/11/20             Case number, if known             20-02619
Debtor     MSSH, LLC                                                               Relationship to you               Wholly Owned Subsidiary
District   Western District of Michigan               When                         Case number, if known




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                            page 5
                                  Case:20-03322-jwb                       Doc #:1 Filed: 10/29/2020                    Page 6 of 40
                                                                                                                                                    10/29/20 3:01PM




 Fill in this information to identify the case:

 Debtor name         Authentiki, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                      Check if this is an
                                                                                                                                      amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                             12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          October 29, 2020                        X /s/ Mark A. Sellers, III
                                                                       Signature of individual signing on behalf of debtor

                                                                       Mark A. Sellers, III
                                                                       Printed name

                                                                       Authorized and Managing Member
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                                       Case:20-03322-jwb                   Doc #:1 Filed: 10/29/2020                          Page 7 of 40
                                                                                                                                                                         10/29/20 3:01PM




 Fill in this information to identify the case:
 Debtor name Authentiki, LLC
 United States Bankruptcy Court for the: WESTERN DISTRICT OF MICHIGAN                                                                                 Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Levitation Holdings,            Nathaniel K. Rich              Business Loan                                                                                           $523,331.00
 LLC                                                            $500,000.00
 c/o Nathaniel K. Rich                                          Interest on
 3044 Wilson Dr. NW                                             business loan
 Grand Rapids, MI                                               $23,331.00
 49534
 Chase Bank                                                     Basic Paycheck     Contingent                                                                           $505,022.00
 200 Ottawa Ave. NW                                             Protection Program Unliquidated
 Grand Rapids, MI                616-771-7100                   (PPP) Loan
 49503
 Warner Norcross &                                              Attorney fees                                                                                             $18,537.00
 Judd LLP
 1500 Warner Building            616-752-2000
 150 Ottawa Ave. NW
 Grand Rapids, MI
 49503-2832
 Harper Associates                                              Recruiting fees for                                                                                       $17,795.00
 Detroit, Inc                    info@harperjobs.co             previous general
 31000 Northwestern              m                              manager
 Hwy.                            248-932-1170
 Suite 240
 Farmington, MI 48334
 Corrigan Logistics                                             Shipping                                                                                                  $17,744.00
 23923 Research Dr.              info@corriganmovin
 Farmington, MI 48335            g.com
                                 248-478-0549
 Capstone CPA Group                                 Accounting                                                                                                            $14,172.98
 668 3 Mile Rd.                  info@capstonecpagr services
 Grand Rapids, MI                oup.com
 49544                           616-279-3930
 LaFontsee Galleries             Linda/Scott        Pictures and gallery                                                                                                    $8,734.94
 833 Lake Dr. SE                 LaFontsee          decor
 Grand Rapids, MI
 49506                           linda@lafontsee.us
                                 616-451-9820
 Lisa Miller                     Lisa Miller                    Consulting Fees                                                                                             $7,700.00
 1487 Stoney Lake Dr.
 Holland, MI 49424

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                       Case:20-03322-jwb                   Doc #:1 Filed: 10/29/2020                          Page 8 of 40
                                                                                                                                                                         10/29/20 3:01PM




 Debtor    Authentiki, LLC                                                                                    Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Great Lakes Culinary                                           Food service                                                                                                $5,085.00
 Design                                                         designer
 Great Lakes Hotel               313-962-9176
 Supply Co.
 24101 W. Nine Mile
 Rd.
 Southfield, MI 48033
 Shaping Nature                  Fred Dove                      Restaurant tiki-bar                                                                                         $3,932.24
 33745 Groesbeck                                                decor
 Hwy                             fred.dove@shapingn
 Fraser, MI 48026                ature.com
                                 586-484-0840
 Kristine Frost                  Kristine Frost     Consulting fees                                                                                                         $2,312.50
 1885 Shore Dr. S
 Apt. 222
 Saint Petersburg, FL
 33707
 HNI Risk Advisors                                              Third party                                                                                                 $1,887.50
 16805 West                                                     insurance
 Cleveland Ave.                  262-782-3940
 New Berlin, WI 53151
 KegWorks                                                       Bar supplier                                                                                                  $883.24
 1460 Military Road
 Buffalo, NY 14217               877-636-3673
 Project 35, LLC                 Kurt D. Hassberger,            Building                                                                                                      $800.00
 601 First Street NW             R.A.                           expenses-consulta
 Grand Rapids, MI                                               nt
 49504
 Office Depot                                                   Office supplies                                                                                               $725.08
 6600 North Military
 Trail                           800-463-3768
 Boca Raton, FL
 33496
 Talent Reef                                                    Online service                                                                                                $300.00
 950 17th Street, Ste.           info@talentreef.com            employment
 700                             866-562-2774                   advertiser
 Denver, CO 80202
 Riverside Integrated                                           Property monitoring                                                                                           $300.00
 Systems                         info@riverside-is.co           fee
 2225 Oak Industrial             m
 Dr. NE                          616-726-7026
 Grand Rapids, MI
 49505




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                        Case:20-03322-jwb                                  Doc #:1 Filed: 10/29/2020                                           Page 9 of 40
                                                                                                                                                                                                     10/29/20 3:01PM


 Fill in this information to identify the case:

 Debtor name            Authentiki, LLC

 United States Bankruptcy Court for the:                       WESTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $            79,691.39

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $            79,691.39


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $           520,790.99


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        1,528,748.98


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           2,049,539.97




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                                 Case:20-03322-jwb                   Doc #:1 Filed: 10/29/2020                Page 10 of 40
                                                                                                                                                     10/29/20 3:01PM


 Fill in this information to identify the case:

 Debtor name         Authentiki, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     Fifth Third Bank (as of 10/28/2020)                     Checking                        1054                                     $4,778.85



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                      $4,778.85
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.


 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                 Case:20-03322-jwb                      Doc #:1 Filed: 10/29/2020               Page 11 of 40
                                                                                                                                             10/29/20 3:01PM



 Debtor         Authentiki, LLC                                                                  Case number (If known)
                Name



                                                                                                         Valuation method used   Current value of
                                                                                                         for current value       debtor's interest

 14.       Mutual funds or publicly traded stocks not included in Part 1
           Name of fund or stock:

 15.       Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC,
           partnership, or joint venture
           Name of entity:                                               % of ownership


           15.1.     MSSH, LLC                                                          100%         %   N/A                                       $0.00



 16.       Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1
           Describe:


 17.       Total of Part 4.                                                                                                                   $0.00
           Add lines 14 through 16. Copy the total to line 83.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last           Net book value of       Valuation method used   Current value of
                                                      physical inventory         debtor's interest       for current value       debtor's interest
                                                                                 (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale
           Tiki retail merchandise                    9/27/2020                           $36,598.84     Cycle Count                       $36,598.84



 22.       Other inventory or supplies

 23.       Total of Part 5.                                                                                                            $36,598.84
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                          Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                    page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                                 Case:20-03322-jwb                   Doc #:1 Filed: 10/29/2020             Page 12 of 40
                                                                                                                                         10/29/20 3:01PM



 Debtor         Authentiki, LLC                                                               Case number (If known)
                Name



 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 39.       Office furniture

 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software

 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles
           42.1. License agreement pertaining to tiki
                     artifacts and collectibles for display
                     purposes
                     (Tikiphile Ventures, LLC)                                              $0.00                                              $0.00




 43.       Total of Part 7.                                                                                                                   $0.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value       debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           Bar/restaurant/kitchen equipment lease
           (Pawnee Leasing Corp.)                                                           $0.00                                              $0.00



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                                 Case:20-03322-jwb                   Doc #:1 Filed: 10/29/2020                Page 13 of 40
                                                                                                                                            10/29/20 3:01PM



 Debtor         Authentiki, LLC                                                               Case number (If known)
                Name

            Molds for producing tiki mugs                                                   $0.00      Cost                               $38,313.70



 51.        Total of Part 8.                                                                                                           $38,313.70
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
                No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

            Description and location of                   Nature and          Net book value of        Valuation method used   Current value of
            property                                      extent of           debtor's interest        for current value       debtor's interest
            Include street address or other               debtor's interest   (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1. Lease of premises
                     (5,792 sq. ft.) located
                     at 59 Commerce Ave.
                     SW, Grand Rapids, MI
                     (59 Commerce
                     Building, LLC)                       Lease                             $0.00                                                  $0.00




 56.        Total of Part 9.                                                                                                                   $0.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
                No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case:20-03322-jwb                   Doc #:1 Filed: 10/29/2020                Page 14 of 40
                                                                                                                                   10/29/20 3:01PM



 Debtor         Authentiki, LLC                                                              Case number (If known)
                Name

    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
                                   Case:20-03322-jwb                           Doc #:1 Filed: 10/29/2020                              Page 15 of 40
                                                                                                                                                                          10/29/20 3:01PM



 Debtor          Authentiki, LLC                                                                                     Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                              $4,778.85

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                               $36,598.84

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                      $38,313.70

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                              $79,691.39          + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                   $79,691.39




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                            page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
                                    Case:20-03322-jwb                     Doc #:1 Filed: 10/29/2020                 Page 16 of 40
                                                                                                                                                            10/29/20 3:01PM


 Fill in this information to identify the case:

 Debtor name         Authentiki, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   Pawnee Leasing Corporation                     Describe debtor's property that is subject to a lien                 $245,890.99                       $0.00
       Creditor's Name                                Specific leased equipment
       3801 Automation Way
       Suite 207
       Fort Collins, CO 80525
       Creditor's mailing address                     Describe the lien
                                                      Equipment Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Small Business
 2.2                                                                                                                       $149,900.00                       $0.00
       Administration                                 Describe debtor's property that is subject to a lien
       Creditor's Name                                All personal property of debtor
       409 3rd St. SW
       Washington, DC 20416
       Creditor's mailing address                     Describe the lien
                                                      All Asset Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       4/21/2020                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply



Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                     Case:20-03322-jwb                    Doc #:1 Filed: 10/29/2020                      Page 17 of 40
                                                                                                                                                          10/29/20 3:01PM


 Debtor       Authentiki, LLC                                                                         Case number (if known)
              Name

            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



        Wolverine Building Group,
 2.3                                                                                                                           $125,000.00                 $0.00
        Inc.                                          Describe debtor's property that is subject to a lien
        Creditor's Name                               All personal property of debtor
        4045 Barden Dr. SE
        Grand Rapids, MI 49512
        Creditor's mailing address                    Describe the lien
                                                      All Asset Lien
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.              $520,790.99

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
         Ruth Skidmore
         McShane & Bowie, PLC                                                                                   Line   2.3
         99 Monroe NW, Ste. 1100
         Grand Rapids, MI 49503




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                  Case:20-03322-jwb                   Doc #:1 Filed: 10/29/2020                            Page 18 of 40
                                                                                                                                                                 10/29/20 3:01PM


 Fill in this information to identify the case:

 Debtor name         Authentiki, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                                   Check if this is an
                                                                                                                                                   amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $399,486.50
           59 Commerce Building, LLC                                            Contingent
           59 Commerce Ave. SW                                                  Unliquidated
           Grand Rapids, MI 49503                                               Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Rent
           Last 4 digits of account number      2020
                                                                             Is the claim subject to offset?       No     Yes

 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                         $0.00
           Blue Cross Blue Shield                                               Contingent
           c/o Blue Care Network                                                Unliquidated
           P.O. Box 33608                                                       Disputed
           Detroit, MI 48232-5608
                                                                             Basis for the claim:    Health Insurance
           Date(s) debt was incurred
           Last 4 digits of account number      0620                         Is the claim subject to offset?       No     Yes


 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $14,172.98
           Capstone CPA Group                                                   Contingent
           668 3 Mile Rd.                                                       Unliquidated
           Grand Rapids, MI 49544                                               Disputed
           Date(s) debt was incurred 12/11/2019
                                                                             Basis for the claim:    Accounting services
           Last 4 digits of account number N/A
                                                                             Is the claim subject to offset?       No     Yes

 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $505,022.00
           Chase Bank                                                           Contingent
           200 Ottawa Ave. NW
                                                                                Unliquidated
           Grand Rapids, MI 49503
                                                                                Disputed
           Date(s) debt was incurred 5/6/2020
                                                                             Basis for the claim:    Basic Paycheck Protection Program (PPP) Loan
           Last 4 digits of account number 0991
                                                                             Is the claim subject to offset?       No     Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                     page 1 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                         24165                                            Best Case Bankruptcy
                                 Case:20-03322-jwb                    Doc #:1 Filed: 10/29/2020                            Page 19 of 40
                                                                                                                                                        10/29/20 3:01PM


 Debtor       Authentiki, LLC                                                                         Case number (if known)
              Name

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $17,744.00
          Corrigan Logistics                                                    Contingent
          23923 Research Dr.                                                    Unliquidated
          Farmington, MI 48335                                                  Disputed
          Date(s) debt was incurred  11/5/2019                               Basis for the claim:    Shipping
          Last 4 digits of account number 7765
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,085.00
          Great Lakes Culinary Design                                           Contingent
          Great Lakes Hotel Supply Co.                                          Unliquidated
          24101 W. Nine Mile Rd.                                                Disputed
          Southfield, MI 48033
                                                                             Basis for the claim:    Food service designer
          Date(s) debt was incurred 7/26/2019
          Last 4 digits of account number 1914                               Is the claim subject to offset?     No       Yes


 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $17,795.00
          Harper Associates Detroit, Inc                                        Contingent
          31000 Northwestern Hwy.                                               Unliquidated
          Suite 240                                                             Disputed
          Farmington, MI 48334
                                                                             Basis for the claim:    Recruiting fees for previous general manager
          Date(s) debt was incurred 12/2/2019
          Last 4 digits of account number N/A                                Is the claim subject to offset?     No       Yes


 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,887.50
          HNI Risk Advisors                                                     Contingent
          16805 West Cleveland Ave.                                             Unliquidated
          New Berlin, WI 53151                                                  Disputed
          Date(s) debt was incurred 4/27/2020
                                                                             Basis for the claim:    Third party insurance
          Last 4 digits of account number 0581
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Integrated Electric                                                   Contingent
          12621 S. Laramie Ave.                                                 Unliquidated
          Alsip, IL 60803                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $883.24
          KegWorks                                                              Contingent
          1460 Military Road                                                    Unliquidated
          Buffalo, NY 14217                                                     Disputed
          Date(s) debt was incurred  12/3/2019                               Basis for the claim:    Bar supplier
          Last 4 digits of account number N/A
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,312.50
          Kristine Frost                                                        Contingent
          1885 Shore Dr. S                                                      Unliquidated
          Apt. 222                                                              Disputed
          Saint Petersburg, FL 33707
                                                                             Basis for the claim:    Consulting fees
          Date(s) debt was incurred 1/6/2020
          Last 4 digits of account number N/A                                Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 2 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case:20-03322-jwb                    Doc #:1 Filed: 10/29/2020                            Page 20 of 40
                                                                                                                                                        10/29/20 3:01PM


 Debtor       Authentiki, LLC                                                                         Case number (if known)
              Name

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,734.94
          LaFontsee Galleries                                                   Contingent
          833 Lake Dr. SE                                                       Unliquidated
          Grand Rapids, MI 49506                                                Disputed
          Date(s) debt was incurred 10/8/2019
                                                                             Basis for the claim:    Pictures and gallery decor
          Last 4 digits of account number N/A
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $523,331.00
          Levitation Holdings, LLC                                              Contingent
          c/o Nathaniel K. Rich                                                 Unliquidated
          3044 Wilson Dr. NW                                                    Disputed
          Grand Rapids, MI 49534
                                                                                               Business Loan $500,000.00
                                                                             Basis for the claim:
          Date(s) debt was incurred
                                                                             Interest on business loan $23,331.00
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,700.00
          Lisa Miller                                                           Contingent
          1487 Stoney Lake Dr.                                                  Unliquidated
          Holland, MI 49424                                                     Disputed
          Date(s) debt was incurred  2/3/2020                                Basis for the claim:    Consulting Fees
          Last 4 digits of account number N/A
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $725.08
          Office Depot                                                          Contingent
          6600 North Military Trail                                             Unliquidated
          Boca Raton, FL 33496                                                  Disputed
          Date(s) debt was incurred 1/7/2020
                                                                             Basis for the claim:    Office supplies
          Last 4 digits of account number 0349
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $800.00
          Project 35, LLC                                                       Contingent
          601 First Street NW                                                   Unliquidated
          Grand Rapids, MI 49504                                                Disputed
          Date(s) debt was incurred 11/1/2019
                                                                             Basis for the claim:    Building expenses-consultant
          Last 4 digits of account number 3426
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $300.00
          Riverside Integrated Systems                                          Contingent
          2225 Oak Industrial Dr. NE                                            Unliquidated
          Grand Rapids, MI 49505                                                Disputed
          Date(s) debt was incurred 12/5/2019
                                                                             Basis for the claim:    Property monitoring fee
          Last 4 digits of account number N/A
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,932.24
          Shaping Nature                                                        Contingent
          33745 Groesbeck Hwy                                                   Unliquidated
          Fraser, MI 48026                                                      Disputed
          Date(s) debt was incurred 11/26/2019
                                                                             Basis for the claim:    Restaurant tiki-bar decor
          Last 4 digits of account number N/A
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 3 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case:20-03322-jwb                    Doc #:1 Filed: 10/29/2020                             Page 21 of 40
                                                                                                                                                                 10/29/20 3:01PM


 Debtor       Authentiki, LLC                                                                         Case number (if known)
              Name

 3.19      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $300.00
           Talent Reef                                                          Contingent
           950 17th Street, Ste. 700                                            Unliquidated
           Denver, CO 80202                                                     Disputed
           Date(s) debt was incurred 2/15/2020
                                                                             Basis for the claim:    Online service employment advertiser
           Last 4 digits of account number N/A
                                                                             Is the claim subject to offset?         No     Yes

 3.20      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $18,537.00
           Warner Norcross & Judd LLP                                           Contingent
           1500 Warner Building                                                 Unliquidated
           150 Ottawa Ave. NW                                                   Disputed
           Grand Rapids, MI 49503-2832
                                                                             Basis for the claim:    Attorney fees
           Date(s) debt was incurred 6/18/2019
           Last 4 digits of account number 5726                              Is the claim subject to offset?         No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any
 4.1       Capstone CPA Group
           233 Fulton St. E.                                                                          Line     3.3
           #528
                                                                                                             Not listed. Explain
           Grand Rapids, MI 49503

 4.2       HNI Risk Advisors
           PO Box 510187                                                                              Line     3.8
           New Berlin, WI 53151
                                                                                                             Not listed. Explain

 4.3       Office Depot
           PO Box 630813                                                                              Line     3.15
           Cincinnati, OH 45263
                                                                                                             Not listed. Explain

 4.4       Talent Reef
           Dept. CH 19769                                                                             Line     3.19
           Palatine, IL 60055
                                                                                                             Not listed. Explain


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.          $                           0.00
 5b. Total claims from Part 2                                                                            5b.    +     $                   1,528,748.98

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.          $                      1,528,748.98




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 4 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
                                 Case:20-03322-jwb                   Doc #:1 Filed: 10/29/2020                Page 22 of 40
                                                                                                                                                 10/29/20 3:01PM


 Fill in this information to identify the case:

 Debtor name         Authentiki, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease

 2.1.        State what the contract or                   Lease for premises
             lease is for and the nature of               located at 59 Commerce
             the debtor's interest                        Ave. SW, Grand Rapids,
                                                          MI
                                                          5 year term beginning
                                                          6/1/2019
                  State the term remaining
                                                                                          59 Commerce Building, LLC
             List the contract number of any                                              1040 Oakleigh Rd. NW
                   government contract                                                    Grand Rapids, MI 49504


 2.2.        State what the contract or                   Equipment Lease
             lease is for and the nature of               4 year term
             the debtor's interest

                  State the term remaining                                                Pawnee Leasing Corporation
                                                                                          3801 Automation Way
             List the contract number of any                                              Suite 207
                   government contract                                                    Fort Collins, CO 80525


 2.3.        State what the contract or                   License of Tiki artifacts
             lease is for and the nature of               Month to month lease
             the debtor's interest

                  State the term remaining                                                Tikiphile Ventures, LLC
                                                                                          c/o CT Corporation System
             List the contract number of any                                              701 S. Carson St., Ste. 200
                   government contract                                                    Carson City, NV 89701




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                 Case:20-03322-jwb                   Doc #:1 Filed: 10/29/2020           Page 23 of 40
                                                                                                                                              10/29/20 3:01PM


 Fill in this information to identify the case:

 Debtor name         Authentiki, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Mark A. Sellers, III              1040 Oakleigh NW                                  Pawnee Leasing                     D   2.1
                                               Grand Rapids, MI 49504                            Corporation                        E/F
                                                                                                                                    G




    2.2      Mark A. Sellers, III              1040 Oakleigh NW                                  Wolverine Building                 D   2.3
                                               Grand Rapids, MI 49504                            Group, Inc.                        E/F
                                                                                                                                    G




    2.3      Martin Cate                       300 Mount Shasta Dr.                              Pawnee Leasing                     D   2.1
                                               San Rafael, CA 94903                              Corporation                        E/F
                                                                                                                                    G




Official Form 206H                                                         Schedule H: Your Codebtors                                         Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                 Case:20-03322-jwb                    Doc #:1 Filed: 10/29/2020                       Page 24 of 40
                                                                                                                                                    10/29/20 3:01PM




 Fill in this information to identify the case:

 Debtor name         Authentiki, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                      Check if this is an
                                                                                                                                      amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                    04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                     Gross revenue
       which may be a calendar year                                                            Check all that apply                   (before deductions and
                                                                                                                                      exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                        $1,765,514.18
       From 1/01/2020 to Filing Date                                                                        Note: The income and
                                                                                                            expenses of MSSH,
                                                                                                            LLC and Authentiki,
                                                                                                            LLC are reported on a
                                                                                                            consolidated basis
                                                                                                            because MSSH, LLC is
                                                                                                            a disregarded entity
                                                                                                            under applicable tax
                                                                                                   Other    law.


       For prior year:                                                                             Operating a business                        $1,117,823.00
       From 1/01/2019 to 12/31/2019                                                                         Note: The income and
                                                                                                            expenses of MSSH,
                                                                                                            LLC and Authentiki,
                                                                                                            LLC are reported on a
                                                                                                            consolidated basis
                                                                                                            because MSSH, LLC is
                                                                                                            a disregarded entity
                                                                                                            under applicable tax
                                                                                                   Other    law.


       For year before that:                                                                       Operating a business                                     $0.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                                 Case:20-03322-jwb                    Doc #:1 Filed: 10/29/2020                       Page 25 of 40
                                                                                                                                                           10/29/20 3:01PM

 Debtor       Authentiki, LLC                                                                           Case number (if known)



2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue             Gross revenue from
                                                                                                                                             each source
                                                                                                                                             (before deductions and
                                                                                                                                             exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    Mark A. Sellers                                             10/28/2020                      $125,000.00           Security interest in assets granted
               1040 Oakleigh NW                                                                                                  as part of settlement of claims.
               Grand Rapids, MI 49504
               Principal

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                              Describe of the Property                                       Date                Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                              Description of the action creditor took                        Date action was                Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                                 Case:20-03322-jwb                     Doc #:1 Filed: 10/29/2020                       Page 26 of 40
                                                                                                                                                            10/29/20 3:01PM

 Debtor       Authentiki, LLC                                                                              Case number (if known)




           None.

               Case title                                       Nature of case               Court or agency's name and             Status of case
               Case number                                                                   address
       7.1.    Wolverine Building Group, Inc. v                 Breach of Contract           17th Circuit Court                          Pending
               Mark A Sellers III, et al.                                                    180 Ottawa Ave. NW                          On appeal
               20-03011-CBB                                                                  Grand Rapids, MI 49503
                                                                                                                                         Concluded


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                     Description of the gifts or contributions                  Dates given                            Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                     Amount of payments received for the loss                   Dates of loss             Value of property
       how the loss occurred                                                                                                                                      lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                 Case:20-03322-jwb                       Doc #:1 Filed: 10/29/2020                    Page 27 of 40
                                                                                                                                                   10/29/20 3:01PM

 Debtor        Authentiki, LLC                                                                           Case number (if known)



                 Who was paid or who received                        If not money, describe any property transferred           Dates         Total amount or
                 the transfer?                                                                                                                        value
                 Address
       11.1.                                                                                                                   April 2020
                                                                                                                               Payment
                                                                                                                               made
                                                                                                                               between
                 Foster Swift Collins & Smith PC                                                                               Authentiki,
                 313 S. Washington Square                                                                                      LLC and
                 Lansing, MI 48933                                                                                             MSSH, LLC         $38,434.00

                 Email or website address
                 https://www.fosterswift.com/contact-offi
                 ce-lansing-attorneys-lawyers.html

                 Who made the payment, if not debtor?
                 MSSH, LLC


       11.2.     Rehman Robson                                                                                                 7/7/2020;
                 2330 East Paris Ave. SE                                                                                       8/11/2020;
                 Grand Rapids, MI 49546                                                                                        10/23/2020        $60,000.00

                 Email or website address
                 Chip.Hoebeke@rehmann.com

                 Who made the payment, if not debtor?
                 MSSH, LLC


       11.3.     Schafer & Weiner, PLLC                                                                                        10/14/2020
                 40950 Woodward Avenue                                                                                         $7,500.00
                 Suite 100                                                                                                     10/27/2020
                 Bloomfield Hills, MI 48304                                                                                    $10,000.00        $17,500.00

                 Email or website address
                 www.schaferandweiner.com

                 Who made the payment, if not debtor?
                 MSSH, LLC



12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

          None.

       Name of trust or device                                       Describe any property transferred                Dates transfers        Total amount or
                                                                                                                      were made                       value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

          None.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                                 Case:20-03322-jwb                    Doc #:1 Filed: 10/29/2020                       Page 28 of 40
                                                                                                                                                        10/29/20 3:01PM

 Debtor      Authentiki, LLC                                                                            Case number (if known)



               Who received transfer?                           Description of property transferred or                   Date transfer            Total amount or
               Address                                          payments received or debts paid in exchange              was made                          value
       13.1 Wolverine Building Group, Inc.
       .    4045 Barden Dr. SE                                  $50,000 paid by MSSH. LLC as part of
               Grand Rapids, MI 49512                           lawsuit settlement                                       10/28/2020                   $50,000.00

               Relationship to debtor
               None


 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                       Nature of the business operation, including type of services             If debtor provides meals
                                                                the debtor provides                                                      and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                   Last 4 digits of          Type of account or          Date account was               Last balance
               Address                                          account number            instrument                  closed, sold,              before closing or
                                                                                                                      moved, or                           transfer
                                                                                                                      transferred




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case:20-03322-jwb                    Doc #:1 Filed: 10/29/2020                       Page 29 of 40
                                                                                                                                                     10/29/20 3:01PM

 Debtor        Authentiki, LLC                                                                          Case number (if known)



                 Financial Institution name and                 Last 4 digits of          Type of account or          Date account was           Last balance
                 Address                                        account number            instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred
       18.1.     Chase Bank                                     XXXX-0991                    Checking                 7/29/2020                   $275,287.12
                 200 Ottawa Ave NW                                                           Savings
                 Grand Rapids, MI 49503
                                                                                             Money Market
                                                                                             Brokerage
                                                                                             Other

       18.2.     Chase Bank                                     XXXX-5526                    Checking                 7/29/2020                        $359.58
                 200 Ottawa Ave NW                                                           Savings
                 Grand Rapids, MI 49503
                                                                                             Money Market
                                                                                             Brokerage
                                                                                             Other


19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:      Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None

       Owner's name and address                                      Location of the property             Describe the property                            Value
       Tikiphile Ventures, LLC                                       58 Ionia Ave, SE                     Tiki artifacts in restaurant -                   $0.00
       c/o CT Corporation System                                     Grand Rapids, MI 49503               licensed from Tikiphile
       701 S. Carson St., Ste. 200
       Carson City, NV 89701


 Part 12:      Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                 Case:20-03322-jwb                    Doc #:1 Filed: 10/29/2020                       Page 30 of 40
                                                                                                                                                                10/29/20 3:01PM

 Debtor      Authentiki, LLC                                                                            Case number (if known)



Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
    25.1.    MSSH, LLC                                        operating a bar and restaurant                   EIN:         XX-XXXXXXX
             58 Ionia Ave SW
             Grand Rapids, MI 49503                                                                            From-To      July 2019 - present


26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Lisa Miller; Consultant                                                                                                    5/1/2019-3/31/2020
                    1487 Stoney Lake Dr.
                    Holland, MI 49424
       26a.2.       Kristine Frost; Bookkeeper                                                                                                 10/1/2019-3/31/2020
                    1885 Shore Dr. S
                    Apt. 222
                    Saint Petersburg, FL 33707
       26a.3.       Shannen Conn                                                                                                               1/27/2020-present
                    7045 Austhof Woods Dr SE
                    Grand Rapids, MI 49504




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                                 Case:20-03322-jwb                    Doc #:1 Filed: 10/29/2020                       Page 31 of 40
                                                                                                                                                       10/29/20 3:01PM

 Debtor      Authentiki, LLC                                                                            Case number (if known)



       Name and address                                                                                                                  Date of service
                                                                                                                                         From-To
       26a.4.       Capstone CPA Group                                                                                                   7/2018-3/31/2020
                    233 Fulton St E
                    #528
                    Grand Rapids, MI 49503

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Capstone CPA Group                                                                       Capstone is a creditor and has not furnished
                    233 Fulton St E                                                                          records when requested.
                    #528
                    Grand Rapids, MI 49503
       26c.2.       Shannen Conn
                    7045 Austhof Woods Dr SE
                    Grand Rapids, MI 49504

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address
       26d.1.       Small Business Administration
                    2 North 20th Street, Ste. 325
                    Birmingham, AL 35203

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory
       27.1 Jim Schramm & Robert McDougall
       .                                                                                    9/27/2020                $36,598.84; Cost

                Name and address of the person who has possession of
                inventory records
                Shannen Conn
                7045 Austhof Woods Dr SE
                Grand Rapids, MI 49504


28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                 Case:20-03322-jwb                    Doc #:1 Filed: 10/29/2020                       Page 32 of 40
                                                                                                                                                       10/29/20 3:01PM

 Debtor      Authentiki, LLC                                                                            Case number (if known)



       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Mark A. Sellers, III                           1040 Oakleigh NW                                    Trustee of the Mark Sellers           45.93
                                                      Grand Rapids, MI 49504                              Trust u/a/d June 29, 2015, as
                                                                                                          amended
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Juniper Engineering, Inc.                      530 Alameda Del Prado                                                                     23.30
                                                      Novato, CA 94947

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Masters of Rum, LLC                            233 Fulton Street E.                                                                      29.67
                                                      Suite 102
                                                      Grand Rapids, MI 49503
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Michael Souriolle                              92-327 Hookili Place                                                                      1.00
                                                      Kapolei, HI 96707



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                    Amount of money or description and value of              Dates             Reason for
                                                                property                                                                   providing the value
       30.1 Mark A. Sellers, III
       .    1040 Oakleigh NW
               Grand Rapids, MI 49504                           $3,846.15                                                10/26/2020        Compensation

               Relationship to debtor
               Managing Member


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation
    Authentiki, LLC                                                                                            EIN:        XX-XXXXXXX

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                 Case:20-03322-jwb                    Doc #:1 Filed: 10/29/2020                       Page 33 of 40
                                                                                                                                                      10/29/20 3:01PM

 Debtor      Authentiki, LLC                                                                            Case number (if known)



    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         October 29, 2020

 /s/ Mark A. Sellers, III                                               Mark A. Sellers, III
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Authorized and Managing Member

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                 Case:20-03322-jwb                     Doc #:1 Filed: 10/29/2020                     Page 34 of 40
                                                                                                                                                             10/29/20 3:01PM



                                                               United States Bankruptcy Court
                                                                     Western District of Michigan
 In re      Authentiki, LLC                                                                                           Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Juniper Engineering, Inc.                                                            23.3%
 530 Alameda Del Prado
 Novato, CA 94947

 Mark A. Sellers III                                                                  45.93%
 Ttee of Mark Sellers Trust
 u/a/d June 29, 2015
 1040 Oakleigh NW
 Grand Rapids, MI 49504

 Masters of Rum, LLC                                                                  29.67%
 233 Fulton Street E.
 Suite 102
 Grand Rapids, MI 49503

 Michael Souriolle                                                                    1%
 92-327 Hookili Place
 Kapolei, HI 96707


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Authorized and Managing Member of the corporation named as the debtor in this case, declare under penalty of
perjury that I have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my
information and belief.



 Date October 29, 2020                                                       Signature /s/ Mark A. Sellers, III
                                                                                            Mark A. Sellers, III

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                 Case:20-03322-jwb                    Doc #:1 Filed: 10/29/2020            Page 35 of 40
                                                                                                                                   10/29/20 3:01PM




                                                               United States Bankruptcy Court
                                                                     Western District of Michigan
 In re      Authentiki, LLC                                                                                 Case No.
                                                                                   Debtor(s)                Chapter     11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Authorized and Managing Member of the corporation named as the debtor in this case, hereby verify that the attached list of

creditors is true and correct to the best of my knowledge.




 Date:       October 29, 2020                                           /s/ Mark A. Sellers, III
                                                                        Mark A. Sellers, III/Authorized and Managing Member
                                                                        Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
    Case:20-03322-jwb   Doc #:1 Filed: 10/29/2020   Page 36 of 40



}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




              59 COMMERCE BUILDING, LLC
              59 COMMERCE AVE. SW
              GRAND RAPIDS MI 49503


              59 COMMERCE BUILDING, LLC
              1040 OAKLEIGH RD. NW
              GRAND RAPIDS MI 49504


              BLUE CROSS BLUE SHIELD
              C/O BLUE CARE NETWORK
              P.O. BOX 33608
              DETROIT MI 48232-5608


              CAPSTONE CPA GROUP
              668 3 MILE RD.
              GRAND RAPIDS MI 49544


              CAPSTONE CPA GROUP
              233 FULTON ST. E.
              #528
              GRAND RAPIDS MI 49503


              CHASE BANK
              200 OTTAWA AVE. NW
              GRAND RAPIDS MI 49503


              CORRIGAN LOGISTICS
              23923 RESEARCH DR.
              FARMINGTON MI 48335


              GREAT LAKES CULINARY DESIGN
              GREAT LAKES HOTEL SUPPLY CO.
              24101 W. NINE MILE RD.
              SOUTHFIELD MI 48033


              HARPER ASSOCIATES DETROIT, INC
              31000 NORTHWESTERN HWY.
              SUITE 240
              FARMINGTON MI 48334


              HNI RISK ADVISORS
              16805 WEST CLEVELAND AVE.
              NEW BERLIN WI 53151
Case:20-03322-jwb   Doc #:1 Filed: 10/29/2020   Page 37 of 40




          HNI RISK ADVISORS
          PO BOX 510187
          NEW BERLIN WI 53151


          INTEGRATED ELECTRIC
          12621 S. LARAMIE AVE.
          ALSIP IL 60803


          KEGWORKS
          1460 MILITARY ROAD
          BUFFALO NY 14217


          KRISTINE FROST
          1885 SHORE DR. S
          APT. 222
          SAINT PETERSBURG FL 33707


          LAFONTSEE GALLERIES
          833 LAKE DR. SE
          GRAND RAPIDS MI 49506


          LEVITATION HOLDINGS, LLC
          C/O NATHANIEL K. RICH
          3044 WILSON DR. NW
          GRAND RAPIDS MI 49534


          LISA MILLER
          1487 STONEY LAKE DR.
          HOLLAND MI 49424


          MARK A. SELLERS, III
          1040 OAKLEIGH NW
          GRAND RAPIDS MI 49504


          MARTIN CATE
          300 MOUNT SHASTA DR.
          SAN RAFAEL CA 94903


          OFFICE DEPOT
          6600 NORTH MILITARY TRAIL
          BOCA RATON FL 33496


          OFFICE DEPOT
          PO BOX 630813
          CINCINNATI OH 45263
Case:20-03322-jwb   Doc #:1 Filed: 10/29/2020   Page 38 of 40




          PAWNEE LEASING CORPORATION
          3801 AUTOMATION WAY
          SUITE 207
          FORT COLLINS CO 80525


          PROJECT 35, LLC
          601 FIRST STREET NW
          GRAND RAPIDS MI 49504


          RIVERSIDE INTEGRATED SYSTEMS
          2225 OAK INDUSTRIAL DR. NE
          GRAND RAPIDS MI 49505


          RUTH SKIDMORE
          MCSHANE & BOWIE, PLC
          99 MONROE NW, STE. 1100
          GRAND RAPIDS MI 49503


          SHAPING NATURE
          33745 GROESBECK HWY
          FRASER MI 48026


          SMALL BUSINESS ADMINISTRATION
          409 3RD ST. SW
          WASHINGTON DC 20416


          TALENT REEF
          950 17TH STREET, STE. 700
          DENVER CO 80202


          TALENT REEF
          DEPT. CH 19769
          PALATINE IL 60055


          TIKIPHILE VENTURES, LLC
          C/O CT CORPORATION SYSTEM
          701 S. CARSON ST., STE. 200
          CARSON CITY NV 89701


          WARNER NORCROSS & JUDD LLP
          1500 WARNER BUILDING
          150 OTTAWA AVE. NW
          GRAND RAPIDS MI 49503-2832
Case:20-03322-jwb   Doc #:1 Filed: 10/29/2020   Page 39 of 40




          WOLVERINE BUILDING GROUP, INC.
          4045 BARDEN DR. SE
          GRAND RAPIDS MI 49512
                                 Case:20-03322-jwb                    Doc #:1 Filed: 10/29/2020           Page 40 of 40
                                                                                                                               10/29/20 3:01PM




                                                               United States Bankruptcy Court
                                                                     Western District of Michigan
 In re      Authentiki, LLC                                                                               Case No.
                                                                                  Debtor(s)               Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Authentiki, LLC in the above captioned action, certifies that the following is a (are)
corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any class of
the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 Juniper Engineering, Inc.
 530 Alameda Del Prado
 Novato, CA 94947
 Masters of Rum, LLC
 233 Fulton Street E.
 Suite 102
 Grand Rapids, MI 49503




    None [Check if applicable]




 October 29, 2020                                                     /s/ Joseph K. Grekin
 Date                                                                 Joseph K. Grekin P52165
                                                                      Signature of Attorney or Litigant
                                                                      Counsel for Authentiki, LLC
                                                                      Schafer and Weiner, PLLC
                                                                      40950 Woodward Ave., Ste. 100
                                                                      Bloomfield Hills, MI 48304
                                                                      (248) 540-3340
                                                                      jgrekin@schaferandweiner.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
